UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
UNITED STATES OF AMERICA,                                               :   18-CR-603 (ARR)
                                                                        :
                                                                        :   NOT FOR ELECTRONIC
         -against-                                                      :   OR PRINT PUBLICATION
                                                                        :
MOHAMED TAHLIL MOHAMED and ABDI YUSUF                                   :
HASSAN,                                                                 :   OPINION & ORDER
                                                                        :
                           Defendants.                                  :
                                                                        X
---------------------------------------------------------------------

ROSS, United States District Judge:

         The government seeks my review of proposed redactions to documents containing

classified information that it intends to produce to defendants. Oct. 30, 2020 Letter, ECF No. 96.

Having reviewed this classified information in camera, I approve the government’s redactions.

         Under 18 U.S.C. § 3500(b), after a government witness has testified on direct examination,

the government must disclose “any statement . . . of the witness in the possession of the United

States which relates to the subject matter as to which the witness has testified.” Moreover, under

Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), the

government must disclose any evidence that “tends to exculpate the accused” or “impeach the

credibility” of any witness. United States v. Jackson, 345 F.3d 59, 70 (2d Cir. 2003) (citation

omitted). Additionally, under Federal Rule of Criminal Procedure 16(a)(1)(E)(i), the government

must disclose any items that are “material to preparing the defense.”

         The government argues that none of the classified information it seeks to redact mandates

disclosure under 18 U.S.C. § 3500(b), Brady, Giglio, or Rule 16. Oct. 30, 2020 Letter 1. In doing

so, it identifies five categories of proposed redactions: “(i) non-substantive redactions to internal




                                                         1
FBI administrative information, (ii) personal identification information, (iii) agent analysis and

commentary, (iv) operational information, and (v) other case information pertaining to

investigations other than the hostage-taking charged in this case.” Id. My in camera review has

confirmed that these five categories accurately describe the proposed redactions, and I have

determined that none of this information requires disclosure.

       First, I conclude that “internal FBI administrative information,” id., such as classification

markings and internal case file identification numbers, and “personal identification information,”

id., such as phone numbers for FBI confidential sources, need not be disclosed. This information

is merely clerical. It does not constitute witness statements under § 3500. Nor does it tend to

exculpate the defendants, implicate any witness’s credibility, or bear on the defense.

       Second, I conclude that “agent analysis and commentary,” id., need not be disclosed. The

Supreme Court has emphasized that § 3500 does not authorize disclosure of an “agent’s summaries

of interviews” or “memoranda containing the investigative agent’s interpretations and

impressions.” Palermo v. United States, 360 U.S. 343, 350 (1959). The content the government

seeks to redact is limited to an agent’s spontaneous reactions to certain intelligence or independent

cross-references to other agency reports. Thus, this information constitutes an agent’s

“interpretations and impressions,” id., and need not be disclosed under § 3500. Moreover, my

review has confirmed that these impressions do not tend to exculpate the defendants, implicate any

witness’s credibility, or bear on the defense.

       Third, I conclude that the “operational information,” Oct. 30, 2020 Letter 1, the

government seeks to redact need not be disclosed. I cannot elaborate on the nature of this

information without jeopardizing its classified status, but it does not constitute a witness statement

under § 3500, tend to exculpate the defendants, implicate any witness’s credibility, or bear on the




                                                  2
defense. Indeed, the government has assured me that none of the testifying witnesses would have

any knowledge of this information.

         Finally, I conclude that “other case information pertaining to investigations other than the

hostage-taking charged in this case,” id., need not be disclosed. The reports the government seeks

to produce contain intelligence from unrelated sources concerning investigations wholly distinct

from this case. Upon review, I find that none of this information “relates to the subject matter” of

any witness’s anticipated testimony. 18 U.S.C. § 3500(b). Further, it does not tend to exculpate

the defendants, implicate any witness’s credibility, or bear on the defense.

         For these reasons, I approve the government’s proposed redactions to the classified

materials it intends to produce to defendants. I conclude that the underlying information need not

be disclosed under § 3500, Brady, Giglio, or Rule 16. Further, I understand that when the

government turns over the redacted documents to defendants it will identify Confidential Witness

1 by both given and code name, which will aid defendants in their review.

SO ORDERED.




                                                      ____/s/_________________
                                                      Allyne R. Ross
                                                      United States District Judge

Dated:          July 2, 2021
                Brooklyn, New York




                                                  3
